 



Exhibit 10.1
GIBRALTAR STEEL CORPORATION
INCENTIVE
STOCK OPTION PLAN
 
First Amendment to
Fifth Amendment and Restatement
 
RECITALS:
     Gibraltar Steel Corporation, a Delaware corporation with offices at 3556
Lake Shore Road, Buffalo, New York 14219 (now known as Gibraltar Industries,
Inc. (the “Company”)) adopted an incentive stock option plan known as the
“Gibraltar Steel Corporation Incentive Stock Option Plan (the “Plan”) on
September 21, 1993 to enable the Company to attract and retain highly qualified
individuals as officers and key employees of the Company by providing such
officers and key employees an equity based form of incentive compensation.
     Prior to the date hereof, the Company has amended and restated the Plan for
the purpose of making certain technical changes to the terms of the Plan, to
modify the manner in which the Plan is administered and to provide for an
increase in the number of shares of common stock, par value $.01 per share of
the Company (hereinafter the “Common Stock”) which may be issued upon the
exercise of options granted pursuant to the terms of the Plan from 400,000
shares (the aggregate number of shares of Common Stock which the Company was
authorized to issue upon the exercise of options granted under the terms of the
Plan as adopted on September 21, 1993) to 1,475,000.
     The Company now desires to amend the Plan effective as of June 1, 2007 to
modify the manner in which the exercise price payable in connection with the
exercise of any options may be paid.
     NOW, THEREFORE, in consideration of the foregoing, the Company hereby
adopts the following as the first Amendment to the Fifth Amendment and
Restatement of the Gibraltar Steel Corporation Incentive Stock Option Plan
effective as of June 15, 2007:
     1. Section 8 of the Plan is hereby amended by deleting the same in its
entirety and substituting therefore a new Section 8 to read as follows:
     “1. Exercise of Option. Options shall be exercised as follows:
          (a) Notice. Each option, or any installment thereof, shall be
exercised, whether in whole or in part, by giving written notice to the Company
at its principal office, specifying the options being exercised (by reference to
the date of the grant of the option), the number of shares to be purchased, the
purchase price being paid in connection with the exercise of the option and the
manner of payment of the purchase price elected by the Optionee. Each such
notice shall also contain representations on behalf of the Optionee that he
acknowledges that the Company is selling the shares being acquired by him under
a claim of exemption from registration under the

 



--------------------------------------------------------------------------------



 




Securities Act of 1933 as amended (the “Act”), as a transaction not involving
any public offering; that he represents and warrants that he is acquiring such
shares with a view to “investment” and not with a view to distribution or
resale; and that he agrees not to transfer, encumber or dispose of the shares
unless: (i) a registration statement with respect to the shares shall be
effective under the Act, together with proof satisfactory to the Company that
there has been compliance with applicable state law; or (ii) the Company shall
have received an opinion of counsel in form and content satisfactory to the
Company to the effect that the transfer qualifies under Rule 144 or some other
disclosure exemption from registration and that no violation of the Act or
applicable state laws will be involved in such transfer, and/or such other
documentation in connection therewith as the Company’s counsel may in its sole
discretion require.
          (b) Payment. Payment of the purchase price for shares of Common Stock
to be acquired in connection with the exercise of any options granted under this
Plan (including, specifically, options granted prior to September 21, 2003) may
be made using any of the following payment methods, whichever is elected by the
Optionee in the notice of exercise which is delivered to the Company: (i) by
delivery to the Company of cash or a certified or bank check payable to the
order of the Company in an amount equal to the portion of the purchase price
which is payable in connection with the exercise of such option; (ii) by
delivery to the Company of previously acquired shares of the Company’s Common
Stock having an aggregate fair market value equal to the portion of the purchase
price which is payable in connection with the exercise of such option, provided
that such previously acquired shares of Common Stock have been held by the
Optionee for such period of time as may be required by the Committee at the time
such shares are delivered to the Company in connection with the Optionee’s
exercise of his/her option hereunder; (iii) to the extent permitted under
applicable law, through any cashless exercise sale and remittance procedure that
the Committee, in its discretion, may from time to time approve; (iv) by a “net
exercise” arrangement pursuant to which the number of shares of Common stock
issued to the Optionee in connection with the Optionee’s exercise of the Option
will be reduced by the Company’s retention of a portion of the shares of the
Company’s Common Stock to be issued in connection with the exercise of such
option, which shares of Common Stock have an aggregate fair market value equal
to the sum of: (A) the total exercise price payable for that number of shares of
the Company’s Common Stock (including retained shares) which is to be issued
upon the exercise by the Optionee of the number of options identified by the
Optionee in the exercise notice; and (B) the aggregate amount of the statutory
minimum withholding taxes payable in connection with the Optionee’s payment of
the purchase price for the exercise of his options using the “net exercise”
arrangement provided for by this Section 8(b)(iii); or (v) any other method of
payment as the Committee may, from time to time approve. In connection with
payment by an Optionee of the purchase price due in connection with the exercise
of an option using the “net exercise” arrangement provided for above, the option
shall be deemed to have been exercised by the Optionee with respect to the
shares of Common Stock used to pay the exercise price, the shares of Common
Stock used to satisfy the Company’s statutory minimum withholding tax
obligations and the shares of Common Stock issued to the Optionee in connection
with the “net exercise” arrangement. If shares of the Company’s Common Stock are
delivered (or retained by the Company) as payment of the purchase price for
shares of Common Stock to be acquired in connection with the exercise of options
granted hereunder, the shares of Common Stock which are delivered (or retained
by the Company) in payment of such purchase price shall be equal in value to the
fair market value (determined in accordance with the principles set forth in
Section 6 hereof) of the Common

2



--------------------------------------------------------------------------------



 



Stock on the day immediately preceding the day on which such Common Stock is
delivered (or retained by the Company) in connection with the exercise of
options granted hereunder.
          (c) Issuance of Certificates. Certificates representing the shares
purchased by the Optionee shall be issued as soon as practicable after the
Optionee has complied with the provisions of Section 8(a) hereof.
          (d) Rights as a Stockholder. The Optionee shall have no rights as a
stockholder with respect to the shares of Common Stock purchased until the date
of the issuance to him of a certificate representing such shares.”
     2. Except as otherwise provided in Section 1 above, the terms of the Plan
as contained in the Fifth Amendment and Restatement of the Plan effective as of
January 1, 2000, shall continue in full force and effect without modification or
amendment.
     IN WITNESS WHEREOF, the undersigned has executed this Plan by and on behalf
of the Company on and as of the 15th day of June, 2007.

           
  GIBRALTAR INDUSTRIES, INC.
      /s/ David W. Kay       Name:   David W. Kay      Title: Executive Vice
President,
Chief Financial Officer and Treasurer   

3